Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 12-13, while there is support for a rigid copolymer B-II having a mass average molecular weight of 50,000-150,000 as set forth in paragraph 0032 of the present 
Regarding claim 14, while there is support for a rigid copolymer B-II having a mass average molecular weight of 50,000-150,000 as set forth in paragraph 0032 of the present specification, there is no support to broadly recite mass average molecular weight of “more than” 121,000 which includes all values above 121,000 including above 150,000 for which there is no support in the present specification.  Further, while there is support for a rigid copolymer B-II having an amount of the monomer unit derived from vinyl cyanide being 15-50% as set forth in paragraph 0031 of the present specification, there is no support to broadly recite an amount of the monomer unit derived from vinyl cyanide being less than 27.2% mass which includes all values below 27.2% including less than 15% for which there is no support in the present specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1, 3, 5-6, and 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over Eichenauer et al. (US Patent Application 2003/0055165 A1, published 20 Mar. 2003, hereinafter Eichenauer) in view of Hiromoto et al. (JP 2000/154291 A, published 06 Jun. 2000, hereinafter Hiromoto).
Regarding claims 1, 5-6, and 10-15, Eichenauer teaches a thermoplastic molding composition comprising a styrene-acrylonitrile copolymer grafted to a butadiene polymer with an average particle size of 80 to 220 nm (0.080 to 0.220 [Symbol font/0x6D]m), corresponding to claimed copolymer (A-I), and a second styrene-acrylonitrile grafted to a butadiene polymer with an average particle size of 350 to 650 nm (0.350 to 0.650 [Symbol font/0x6D]m), corresponding to claimed copolymer (A-II) (Abstract).  Eichenauer teaches that the weight ratio of the graft copolymer with the smaller particles to the graft copolymer with the larger particles is 90:10 to 10:90, and particularly preferably from 70:30 to 40:60 (paragraph 0016).  Thus, the relative amount of the graft component with the smaller particles is 10 to 90 wt.%, based on the total weight of the graft components.  Eichenauer teaches that the rubber contents of the graft rubber polymers differ such that the rubber content of the graft copolymer with the larger particles is 2 wt.% or more of the rubber content of the graft copolymer with the smaller particles (paragraph 0039).  Thus, the weight ratio of the small rubber particles (w1) to the total amount of rubber particles ranges from:
                
                    w
                    1
                    =
                     
                    
                        
                            w
                            1
                        
                        
                            w
                            1
                            +
                            w
                            2
                            ×
                            %
                            r
                            u
                            b
                            b
                            e
                            r
                            [
                            2
                            >
                            1
                            ]
                        
                    
                    =
                     
                    
                        
                            10
                            %
                        
                        
                            10
                            %
                            +
                            90
                            %
                            ×
                            102
                            %
                        
                    
                    =
                    9.8
                     
                    w
                    t
                    .
                    %
                
            
                
                    t
                    o
                    :
                     
                     
                     
                     
                    w
                    1
                    =
                     
                    
                        
                            w
                            1
                        
                        
                            w
                            1
                            +
                            w
                            2
                            ×
                            %
                            r
                            u
                            b
                            b
                            e
                            r
                            [
                            2
                            >
                            1
                            ]
                        
                    
                    =
                     
                    
                        
                            90
                            %
                        
                        
                            90
                            %
                            +
                            10
                            %
                            ×
                            102
                            %
                        
                    
                    =
                    89.8
                     
                    w
                    t
                    .
                    %
                
            

Therefore, since his small particles have an average particle size (d50) of 80 to 220 nm (0.080 to 0.220 [Symbol font/0x6D]m, Abstract), Eichenauer teaches an embodiment in which 50% by mass of his rubber particles are necessarily between 0.122 and 0.243 [Symbol font/0x6D]m.
Eichenauer teaches that his composition also comprises a rubber-free, i.e. rigid, copolymer of styrene and acrylonitrile, with a styrene-acrylonitrile weight ratio of 95:5 to 50:50, corresponding to claimed copolymer (B) (paragraph 0012).  Eichenauer teaches that the weight average (that is, mass average) molecular weight of the rubber-free copolymer is 20,000 to 200,000 daltons (paragraphs 0047-0049).  Eichenauer teaches that the amount of the rubber-free component in his composition is 40 to 99 parts and the graft rubber components are present in the amounts of 1 to 60 parts (paragraph 0015).  
Eichenauer teaches that the styrene-acrylonitrile weight ratio in his graft rubber polymer is 95:5 to 50:50 (paragraphs 0010-0011), and his particles contain 15 to 60 parts of the styrene-acrylonitrile monomers and 40 to 85 parts of the butadiene (rubber) component (paragraph 0038).  Based on the compositions, the amount of vinyl cyanide monomer is 0.75 [15*5%] to 30 wt.% [60*50%], the amount of the aromatic vinyl monomer is 7.5 [15*50%] to 57 wt.% [60*95%], and the amount of diene monomer is 40 to 85 wt.%.
Eichenauer teaches that his composition comprises at least one rubber-free copolymer (rigid copolymer); that is, his composition may include more than one rubber-free copolymer (rigid copolymer).

Hiromoto teaches a thermoplastic resin composition comprising a graft copolymer containing a rubber, an aromatic vinyl monomer, and a vinyl cyanide monomer and a mixture of two rigid copolymers of aromatic vinyl monomer and vinyl cyanide monomer (Abstract).  Hiromoto teaches the first rigid copolymer (claimed B-II rigid copolymer) having a weight (mass) average molecular weight of 100,000 – 200,000 daltons and contains 20-30% vinyl cyanide, the second rigid copolymer (claimed B-I rigid copolymer) has a weight (mass) average molecular weight of below 100,000 daltons, with a preferred range is 50,000 to 80,000 daltons, and contains 35-50% vinyl cyanide monomer, and the mixture of the two rigid copolymer contains 20-50 wt.% of the second rigid copolymer (claimed B-I rigid copolymer) (Abstract, paragraph 0033).  Therefore, the amount of the first rigid copolymer (claimed B-II rigid copolymer) is 50-80 wt.% of the combined amount of rigid copolymer.
Based on the amounts and weight (mass) average molecular weights ranges for the two rigid copolymers taught by Hiromoto, the weight (mass) average molecular weight of the combined rigid copolymers is 75,000 (50,000*50%+100,000*50%) to 176,000 daltons (80,000*20%+200,000*80%).
It would have been obvious to one of ordinary skill in the art before the date of the claimed invention to incorporate the two rigid copolymers in taught by Hiromoto into the molding composition taught by Eichenauer.  Eichenauer and Hiromoto are analogous art as they are both drawn to compositions comprising graft rubber particles composed of diene, vinyl aromatic, and vinyl cyanide monomers blended with one or more rigid copolymers composed 
Regarding claim 3, Eichenauer in view of Hiromoto teaches the elements of claim 1, and Eichenauer teaches a molded article comprising the composition of claim 1 (claim 10).  
Eichenauer does not disclose the molded article is for coating.
However, the recitation in the claims that the resin molded article is “for coating” is merely an intended use.  Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art.  Only if such structural difference exists, does the recitation serve to limit the claim.  If the prior art structure is capable of performing the intended use, then it meets the claim.

Regarding claim 16, Eichenauer in view of Hiromoto teaches the elements of claim 1, and Eichenauer teaches that his small particles have an average particle size (d50) of 80 to 220 nm (0.080 to 0.220 [Symbol font/0x6D]m, Abstract), and, as calculated above, his small particles are 9.8-89.8% of the rubber particles, and his larger particles, 350 to 650 nm (0.350 to 0.650 [Symbol font/0x6D]m), are the remaining amount, Eichenauer teaches an embodiment in which 56.1 – 72.2 mass% of the particles have sizes between 0.122 and 0.243 [Symbol font/0x6D]m.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Eichenauer et al. (US Patent Application 2003/0055165 A1, published 20 Mar. 2003, hereinafter Eichenauer) in view of Hiromoto et al. (JP 2000/154291 A, published 06 Jun. 2000, hereinafter Hiromoto) and further in view of Maguire and Kadison (US Patent 3,689,303, published 05 Sep. 1972, hereinafter Maguire).
Regarding claims 3-4, Eichenauer in view of Hiromoto teaches the elements of claim 1.
Eichenauer does not disclose the coating of his molded articles comprising his molding composition.

It would have been obvious to one of ordinary skill in the art before the date of the claimed invention to plate based on the process taught by Maguire a molded article comprising the molding composition taught by Eichenauer in view of Hiromoto.  Maguire reports that metal plated plastic articles combine the desirable characteristics of the plastic and metal (col. 1, lines 26-30).  Maguire teaches that her pre-treatment results in ABS resin articles with improved bond strength (col. 5, lines 5-9).

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Eichenauer et al. (US Patent Application 2003/0055165 A1, published 20 Mar. 2003, hereinafter Eichenauer) in view of Hiromoto et al. (JP 2000/154291 A, published 06 Jun. 2000, hereinafter Hiromoto) and further in view of Olivera et al. (“Plating on acrylonitrile-butadiene-styrene (ABS) plastic: A review,” J.Mater.Sci., Vol. 51, pp. 3657-3674, published 04 Jan. 2016, hereinafter Olivera).
Regarding claims 3-4, Eichenauer in view of Hiromoto teaches the elements of claim 1.
Eichenauer does not disclose the coating of his molded articles comprising his molding composition.
Olivera reports that the plating of on plastics became a popular alternative for metal finishing in the early 1960’s (page 3659, 2nd column, Plating process on ABS plastic section, 1st paragraph).  She reports that it has become possible to obtain highly decorative and functional-nd column, Plating process on ABS plastic section, 1st paragraph – page 3660, 1st column, 2nd paragraph).
It would have been obvious to one of ordinary skill in the art before the date of the claimed invention to plate, based on one of the plating processes described by Olivera, a molded article comprising the molding composition taught by Eichenauer in view of Hiromoto.  Olivera reports that, compared with metal parts, electroplated plastic parts can not only achieve good metal texture but also can reduce product weight, and improve the appearance and decorative requirements, mechanical strength of the surface as well as provide improved performance in the applications pertaining to electricity, heat, and corrosion, etc. (page 3668, 2nd column, Conclusion of plastic plating section, 1st paragraph – page 3669, 1st column, 1st paragraph).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Eichenauer et al. (US Patent Application 2003/0055165 A1, published 20 Mar. 2003, hereinafter Eichenauer) in view of Hiromoto et al. (JP 2000/154291 A, published 06 Jun. 2000, hereinafter Hiromoto) and further in view of Keppler and Wesslau (US Patent 3,956,218, published 11 May 1976, hereinafter Keppler).
Regarding claim 7, Eichenauer in view of Hiromoto teaches the elements of claim 1.

Keppler teaches that aqueous rubber dispersions can be agglomerated by mixing the rubber latex with a dispersion (latex) of a copolymer of methacrylic acid and a water-insoluble ethylenically unsaturated monomer (col. 3, lines 10-23 and col. 4, lines 4-8).
It would have been obvious to one of ordinary skill in the art before the date of the claimed invention to agglomerate the rubber particles using the process described by Keppler as part of the process of forming the molding composition of Eichenauer in view of Hiromoto, since Eichenauer explicitly teaches use of the agglomeration process taught by Keppler.

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Eichenauer et al. (US Patent Application 2003/0055165 A1, published 20 Mar. 2003, hereinafter Eichenauer) in view of Hiromoto et al. (JP 2000/154291 A, published 06 Jun. 2000, hereinafter Hiromoto) and further in view of Ide et al. (US Patent 3,944,630, published 16 Mar. 1976, hereinafter Ide).
Regarding claims 7-9, Eichenauer in view of Hiromoto teaches the elements of claim 1.
Eichenauer does teach that the rubber particles may be agglomerated by an acrylate-containing mixed polymer dispersion, but Eichenauer in view of Hiromoto does not disclose the use of a latex or dispersion containing three monomers.
Ide teaches a process for agglomerating, i.e. enlarging, rubber particles contained in a rubber latex by adding copolymer latex, with the copolymer comprising the monomers methacrylic acid and alkyl acrylates (col. 2, lines 27-54).  Ide teaches that the alkyl acrylate may 
It would have been obvious to one of ordinary skill in the art before the date of the claimed invention to agglomerate the rubber particles using the process described by Ide as part of the process of forming the molding composition of Eichenauer in view of Hiromoto.  Ide teaches that his process easily produces a rubber particle size of 0.4 to 1.0 microns, so graft copolymer compositions having an extremely high impact resistance can be obtained (col. 6, lines 61-66).

Response to Arguments
Applicant's arguments filed 15 Dec. 2021 have been fully considered, and they were not persuasive, given the revised claim rejections presented above, which were necessitated by applicant’s amendment.
Applicant amended claim 1 and added claims 10-16.
Applicant argues that Eichenauer does not teach Features I and II of the amended claims.
Examiner agrees.  However, Hiromoto teaches the new claim limitations regarding the characteristics of the two rigid copolymers for a composition similar to Eichenauer’s.  Further, Hiromoto teaches that his limitations for the two rigid copolymers prevent blistering and deteriorated liquidity, which anticipates applicant’s findings regarding coating adhesion strength and fluidity.
Applicant argues that the ranges cited in claim 15 are critical and achieve unexpected results.
However, firstly with respect to claim 1, the data is not persuasive given that it is not commensurate in scope with the scope of claim 1.  Specifically, the data uses a few grafted copolymers (A-I) and (A-II) made from specific amounts of aromatic vinyl monomer, vinyl cyanide monomer, and diene rubbery polymer and a few rigid copolymers (B) made from specific amounts of aromatic vinyl monomer and vinyl cyanide monomer, while claim 1 broadly recite copolymers (A-I), (A-II), and (B) with no amounts of aromatic vinyl monomer, vinyl cyanide monomer, and diene rubbery polymer claimed.  Further, there is no data at the upper and lower end of the molecular weight ranges for the rigid copolymer B-I.
Further, there is no data at the upper end of the mass average particle size of the first diene rubber polymer, the upper or lower end of the claimed range for the mass average particle size of the second diene rubber polymer, and the upper or lower end of the claimed range for the relative amount of rigid copolymer (B) in the composition.  Claim 1 recites the limitation that rubber-containing graft copolymer (A-I) is 60 – 95 wt.% of total rubber-containing graft copolymer, while there is support in the data for (A-I) being 61.9 – 85.7 wt.%. of the total of (A-I) and (A-II).
With respect to claim 15, the data is not persuasive given that it is not commensurate in scope with the scope of the present claims.  Applicant’s Table, reproduced below, shows that the data uses a few grafted copolymers (A-I) and (A-II) made from specific amounts of aromatic vinyl monomer, vinyl cyanide monomer and diene monomer, while claim 15 recites rubbery 


    PNG
    media_image1.png
    353
    1173
    media_image1.png
    Greyscale


Applicant argues that a skilled person in the art would understand that the same effects from the examples can be achieved by the claimed ranges of claim 15.
However, it is noted that “the arguments of counsel cannot take the place of evidence in the record”, In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).  It is the examiner’s position that the arguments provided by the applicant regarding the compositions with the formulations represented by the table above would all provide the unexpected good effects must be supported by a declaration or affidavit.  As set forth in MPEP 716.02(g), “the reason for requiring evidence in a declaration or affidavit form is to obtain the assurances that any statements or representations made are correct, as provided by 35 U.S.C. 24 and 18 U.S.C. 1001”.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN VINCENT LAWLER whose telephone number is 571-272-9603.  The examiner can normally be reached on M - F 8:00 am - 5:00 pm ET.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JOHN VINCENT LAWLER/
Examiner, Art Unit 1787

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787